Citation Nr: 9935230	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-29 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for Hepatitis C, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to September 26, 
1996 for the grant of entitlement to service connection for 
Hepatitis C, to include the issue of whether clear and 
unmistakable error was shown in an October 1991 rating action 
in which entitlement to service connection for Hepatitis C 
was denied.

3.  Entitlement to an effective date prior to April 3, 1974 
for the grant of entitlement to service connection for a 
disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.  
The veteran's discharge documents reflect that he was awarded 
a Purple Heart and a Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating action in which the 
Department of Veterans Affairs Regional Office (RO) granted 
entitlement to service connection for Hepatitis C for which a 
30 percent evaluation was assigned effective from September 
26, 1996.  The veteran appealed both the assignment of the 30 
percent evaluation and the effective date which was assigned.  

This matter also comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating action in which the RO 
denied an effective date prior to April 3, 1994 for the grant 
of entitlement to service connection for a low back 
disability. 



FINDINGS OF FACT

1.  The veteran's service-connected hepatitis C is currently 
manifested by symptoms which most nearly approximate moderate 
liver damage, disabling recurrent episodes of GI disturbance, 
fatigue, and mental depression as shown from September 26, 
1996 forward.

2.  In July 1991, the veteran filed an original claim of 
entitlement to service connection for Hepatitis C.  In 
October 1991, the RO denied the claim.  The veteran did not 
file a timely appeal.

3.  The October 1991 rating decision was consistent with the 
law and evidence then of record.

4.  On September 26, 1996, the veteran filed an application 
to reopen a claim of entitlement to service connection for 
Hepatitis C.  By rating action of July 1998, the RO granted 
entitlement to service connection for chronic Hepatitis C, 
for which a 30 percent evaluation was assigned effective from 
September 26, 1996.

5.  In April 1970, the veteran filed an original claim of 
entitlement to service connection for a low back disability.  
In December 1970 the veteran was scheduled for VA examination 
for which he did not appear.  

6.  By rating action of January 1971 the RO denied the claim 
of entitlement to service connection for a low back 
disability because he failed to report for the December 1970 
VA examination.  The veteran was informed of the adverse 
determination in January 1971 and did not file a timely 
appeal.

7.  The veteran filed to reopen his claim of entitlement to 
service connection for a low back disability on April 3, 
1974.  In an August 1974 rating action the claim was granted 
and a 20 percent evaluation was assigned effective from April 
3, 1974, the date of the reopened claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent but no 
greater for Hepatitis C have been met, effective from 
September 26, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (1999); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for the assignment of an effective date 
prior to September 26, 1996 for the grant of service 
connection for Hepatitis C have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).

3.  The October 1991 rating decision denying entitlement to 
service connection for Hepatitis C is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 
20.1103 (1999).

4.  The October 1991 rating decision did not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).

5.  The criteria for the assignment of an effective date 
prior to April 3, 1974 for the grant of service connection 
for a low back disability have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.329, 3.655, 3.400 (1971); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has raised several claims on appeal.  In the 
interest of clarity, the Board will separately discuss the 
two issues stemming from the initial grant of service 
connection for Hepatitis C (the level of the assigned 
disability rating and the effective date of service 
connection) and then move on to address the remaining issue, 
the effective date of service connection for a back 
disability.  

The Board notes that a video conference hearing was held 
before a member of the Board in September 1999.  At that 
time, the veteran and his representative indicated that they 
had additional evidence to submit and requested a 30 day hold 
on the case following the hearing date during which such 
evidence could be submitted.  The case was held for 30 days 
subsequent to the hearing, however no additional evidence was 
presented.

Hepatitis C

Factual Background

The following factual background will cover both issues 
relating to Hepatitis C.

The record indicates that the veteran served on active duty 
as a medical corpsman.  The service medical records were 
negative for a diagnosis of hepatitis.  The records did 
reflect that the veteran was treated for symptoms including 
high fever, aching, malaise and gastrointestinal problems.  
In a health questionnaire signed by the veteran in October 
1969, he indicated that he did not have and had not had 
hepatitis, jaundice or liver disease.  Upon separation 
examination conducted in February 1970, there were no 
clinical abnormalities found.  A medical record dated in 
March 1970 showed that the veteran was treated for a puncture 
wound of the hand caused by a needle used for a medical 
procedure.  

There was no mention or indication of hepatitis upon VA 
examinations conducted in July 1974, June 1979 February 1983.  
On VA examination conducted in September 1988, laboratory 
testing revealed high levels of SGOT (serum glutamic oxalo-
acetic transaminase) and SGPT (SGOT (serum glutamic pyruvic 
transaminase).  VA outpatient reports dated in 1982 and from 
1987 to 1991 were also negative for complaints, findings or 
treatment of hepatitis or for symptoms indicative thereof and 
were negative for a diagnosis of hepatitis.

The veteran filed an original claim of entitlement to service 
connection for hepatitis in July 1991.  He reported that he 
was first treated for hepatitis in 1967 while in Vietnam.  By 
rating action of October 1991, the RO denied entitlement to 
service connection for hepatitis.  The veteran did not appeal 
that decision.

The veteran filed to reopen the claim of entitlement to 
service connection for a liver disorder/hepatitis in June 
1995.  In correspondence from the RO dated in July 1995, the 
veteran was notified that the claim of entitlement to service 
connection for hepatitis had previously been denied in 
October 1991 and noted that the decision was not appealed.  
The veteran was advised that new and material evidence would 
be required to reopen his claim and that he should submit 
such evidence within 60 days from the date of the letter or 
the claim would have to be denied.  In correspondence from 
the RO dated in September 1995, the veteran was informed of 
the denial of the claim because he had not submitted evidence 
as was requested by the RO in the July 1995 correspondence.  

Upon VA psychiatric examination conducted in January 1996, it 
was noted in the medical history that the veteran had 
Hepatitis C.  A diagnosis of PTSD (post-traumatic stress 
disorder) was made.  The examiner also indicated that the 
veteran had significant depressive symptoms related in part 
to his physical problems including his back and a diagnosis 
of Hepatitis C.  The examiner stated that part of the 
veteran's depression did appear to emanate from his PTSD and 
that he did not meet the full criteria for major depressive 
disorder.  By rating action of March 1996, the RO granted 
entitlement to service connection for PTSD.

In June 1996, VA and private medical records dated from 1992 
to 1996 were submitted.  In an October 1992 VA medical 
record, a history of blood transfusions in 1975 and 1980 were 
shown.  A July 1994 VA treatment record indicated that a 
diagnosis of Hepatitis C had been made 2 years previously.  
In a private medical record dated in March 1995, reference 
was made to a liver biopsy test which showed mild 
inflammation and early fibrosis.  Blood and laboratory 
testing was undertaken and a diagnosis of chronic Hepatitis C 
was made.  

In September 1996, the veteran filed to reopen the claim of 
entitlement to service connection for Hepatitis C.  He 
indicated that during service in Vietnam he was hospitalized 
and was running high fevers.  He noted that the physicians 
were unable to make a diagnosis but thought that it might be 
malaria.  He indicated that he underwent a blood transfusion 
in 1969 and experienced symptoms of Hepatitis C.  He reported 
that a diagnosis of Hepatitis C was first made in 1991.

By rating action of October 1996, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
Hepatitis C.

In February 1997, a VA medical statement dated in December 
1996 was received.  Therein a doctor stated that the veteran 
suffered from chronic Hepatitis C and mentioned that his only 
risk factors for infection were a blood transfusion in 1969 
and the work that he performed during service as a medic.  It 
was noted that the hepatitis was being treated with 
interferon therapy without response.  The doctor indicated 
that the liver disease was stable without life-threatening 
consequences but that a liver biopsy in 1994 had shown stage 
2 fibrosis.

By rating action of May 1997 the RO denied the claim of 
entitlement to service connection for hepatitis.  A Notice of 
Disagreement was filed in July 1997.  In a August 1997 
Statement of the Case is was determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for Hepatitis C.  
A memorandum in lieu of a substantive appeal was filed 
pursuant to 38 C.F.R. §§ 20.202 and 20.301 in October 1997.

In a VA medical record dated in September 1997, the physician 
stated that based on a review of the veteran's service 
medical records, he may have acquired the Hepatitis C virus 
during his active service as a combat medic.  The physician 
identified medical evidence and several risk factors 
supporting that opinion.  The physician indicated that the 
veteran's hepatitis was stable without life threatening 
complications, but it was noted that a liver biopsy taken in 
1994 showed stage 2 fibrosis.

In December 1997, the veteran submitted a private medical 
statement.  The doctor's statement indicated that the veteran 
had been under his care for hepatitis C with significant 
scarring of he liver compatible with 20 to 30 years of 
infection.  The doctor opined that Hepatitis C was most 
likely acquired during the veteran's service in Vietnam.

VA medical records dated from 1996 to 1998 showed that the 
veteran was treated with Interferon for Hepatitis C, chronic 
back pain and post-traumatic stress disorder 
(PTSD)/depression.  An August 1996 record revealed that the 
veteran was sleeping a great deal and was always tired.  
Diagnoses of chronic PTSD and Hepatitis C with likely 
secondary depression were made.  A December 1997 record 
showed that the veteran was taking interferon for treatment 
of his hepatitis and that it was noted to have exacerbated 
his depressed mood.

The veteran presented testimony at a hearing held at the RO 
in February 1998.  He testified that the earliest 
manifestations of Hepatitis C were experienced during service 
in Vietnam.  He stated that he served as a combat medic with 
a ground unit in service which required provided emergency 
care to wounded personnel and handling blood.  He also 
testified that during service he was treated for various 
symptomatology including malaise, body aches, stomach 
problems and high fever.  The veteran stated that during 
service he underwent a blood transfusion in 1969 in 
conjunction with removal of a lump from his right chest.  The 
veteran indicated that he did not have any post-service blood 
transfusions.  Also submitted at the hearing was treatise 
evidence pertaining to Hepatitis C.

A VA examination was conducted in July 1998.  The medical 
history based on the veteran's reports indicated that a 
diagnosis of Hepatitis C was made in 1991.  The veteran also 
reported that during service he handled blood and needles as 
a medic and that he may have undergone a blood transfusion in 
1969.  The examiner noted that the service medical records 
did not contain any clear evidence of a blood transfusion, 
but he did note that evidence of a febrile illness causing 
inflammation was shown in a record dated n November 1969.  It 
was noted that the veteran took Interferon injections three 
times a week and that he complained of fatigue and malaise.  
Physical examination revealed that the abdomen was soft and 
non-tender with no organomegaly.  Liver span was 11 cm. to 
percussion and nonpalpable below costal margin.  There was no 
shifting, dullness or fluid wave.  Laboratory testing 
revealed Hepatitis C virus as shown by RNA greater than 
500,000 units with elevated AST at 81, elevated ALT at 82, 
and normal total bilirubin at 0.4 and normal albumin at 4.2.  
The examiner's impression was Hepatitis C virus infection 
with early cirrhosis of the liver.  The examiner opined that 
it was more likely than not that the veteran contracted 
hepatitis C in the military as a result of his activities as 
a combat medic.

By rating action of July 1998, the RO granted entitlement to 
service connection for chronic Hepatitis C, for which a 30 
percent evaluation was assigned effective from September 26, 
1996.  That decision was appealed.

The veteran presented testimony at a video conference hearing 
held before the undersigned Member of the Board in September 
1999.  The veteran's representative indicated that the 
veteran was arguing that he had in-service evidence of 
Hepatitis C, although it was not diagnosed as such at that 
time, and that therefore the original rating action in which 
Hepatitis C was denied contained error.  The veteran 
testified that he had been suffering from mental depression 
for many years and that he experienced gastrointestinal pain 
which was so severe at times that he could not be in public.  
He stated that he experienced such problems approximately 15 
to 20 days a month.  The veteran also indicated that he 
experienced weight fluctuation and that he had been told that 
this was due to medication he was taking for depression 
called Zoloft which caused water retention.  The veteran also 
testified that he experienced fatigue about three hours after 
waking up.   He stated that since February 1999 he had been 
receiving Interferon shots but that these had been stopped in 
July due to side effects including depression.  The veteran's 
representative requested that both Diagnostic Codes 7345 and 
7312 (pertaining to cirrhosis of the liver) be considered in 
conjunction with the claim.

At the September 1999 hearing, the issue of entitlement to an 
effective date prior to September 1996 for the grant of 
entitlement to service connection for Hepatitis C as also 
discussed.  The veteran indicated that he had a medical 
statement dated in September 1992 which linked the hepatitis 
C to service and that even so, the claim was not reopened.   

At the hearing, the veteran's representative requested that 
the record be held open for 30 days following the hearing so 
that the clinical records and or evidence pertaining to 
depression which the veteran had indicated was adjunct to his 
Hepatitis C could be obtained.  The record was held open for 
30 days following the hearing, but no additional evidence was 
presented.  

1.  Entitlement to an increased evaluation for Hepatitis C, 
currently evaluated as 30 percent disabling.

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The VA rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1. In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Additional law and VA regulations will be discussed where 
appropriate below.

Analysis

i.  Well/groundedness of the claim/duty to assist/standard of 
proof

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Hence, the 
Board finds the veteran's claim well grounded.

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist the claimant in the development of 
his claim attaches.  See 38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran has been offered ample opportunity 
to present evidence and argument, and the record is replete 
with medical evidence concerning his service-connected 
disability.  As noted above, during his September 1999 
personal hearing, he was given time to obtain and submit 
additional evidence, but none was subsequently received.  
Accordingly, the Board has determined that there is 
sufficient evidence to render an informed decision as to this 
issue.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

ii.  Schedular criteria - Diagnostic Code 7345

The veteran's service-connected liver disability is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, entitled "Hepatitis, infectious."  The 
Board notes that the extent of liver damage is a significant 
factor in rating hepatitis.  The patient's mental condition 
and degree of gastrointestinal disturbance are also 
significant.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 
(1999).  Furthermore, ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominate disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7345, a noncompensable disability 
rating is warranted where the hepatitis is healed and 
nonsymptomatic and a 10 percent rating is appropriate with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating is warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is appropriate where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is warranted for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  38 C.F.R. § 4.114.

Reviewing the evidence of record, in light of the foregoing 
schedular criteria, in order to warrant the assignment of a 
60 percent evaluation pursuant to Diagnostic Code 7345, a 
showing of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression, must be shown.  

The evidence shows that the veteran has complained of malaise 
and fatigue and that such has been documented upon VA 
examination conducted in 1998 and in VA outpatient medical 
records.  With respect to liver damage, the records shows 
evidence of early cirrhosis of the liver, stage 2 fibrosis, 
and significant scarring of a 20 to 30 year duration.  The 
evidence reflects that the veteran's Hepatitis C has been 
treated in the past with Interferon and that it is stable 
without life-threatening complications.  The evidence also 
reflects that  the veteran has been treated for depression.  
The Board notes that service connection is in effect for 
PTSD, for which a 50 percent evaluation has been assigned.  
Even so, upon VA examination conducted in January 1996, the 
examiner indicated that the veteran had significant 
depressive symptoms related in part to his physical problems 
including his back and a diagnosis of Hepatitis C.  The 
examiner stated that part of the veteran's depression did 
appear to emanate from his PTSD and that he did not meet the 
criteria for major depressive disorder.  However, VA 
outpatient records dated subsequent to that time also 
identified that the veteran experienced depression secondary 
to his Hepatitis.

The veteran testified that he experienced disabling recurrent 
episodes of gastrointestinal disturbance and that he 
experiences gastrointestinal symptomatology 15 to 20 days a 
month.  However, although he indicated during the 1999 
hearing that medical evidence supporting this contention 
would be presented, no such evidence was presented.  

Having reviewed the evidence, and for the reasons and bases 
discussed above, the Board believes that the severity of the 
veteran's Hepatitis C is more nearly comparable to the 60 
percent criteria than the 30 percent criteria under 
Diagnostic Code 7345.  See 38 C.F.R. § 4.7 (1999).

A 100 percent rating under Diagnostic Code 7345 is not 
warranted, however, because the evidence does not reveal 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  As 
noted above, the veteran has not presented  promised medical 
evidence concerning frequent gastrointestinal disturbances.

iii.  Schedular criteria - Diagnostic Code 7312

The veteran's representative has requested that the Board 
should also consider Diagnostic Code 7312 (cirrhosis of the 
liver) in conjunction with the veteran's claim.  It appears 
from the medical evidence of record that the veteran's 
cirrhosis of the liver is related to his hepatitis inasmuch 
as the most recent VA examination in 1998 included a 
diagnosis of Hepatitis C virus infection with early cirrhosis 
of the liver; however, there is no specific discussion of 
this matter in the examination report.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The adjudicator must 
consider which Diagnostic Code or Codes are most appropriate 
for application and provide an explanation for such.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the primary diagnosis is Hepatitis C.  
Cirrhosis is recently mentioned as a manifestation of the 
service-connected Hepatitis C, but based on the medical 
evidence in this case, cirrhosis can hardly be considered the 
primary diagnosis.  Moreover, evaluation under Diagnostic 
Code 7312 is not favorable to the veteran.

Diagnostic Code 7312 sets forth that moderate cirrhosis of 
the liver with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health, warrants a 30 percent rating.  Moderately severe 
cirrhosis with definite liver enlargement, abdominal 
distention due to early ascites, muscle wasting and loss of 
strength warrants a 50 percent rating.  A 70 percent rating 
is warranted for severe cirrhosis with ascites requiring 
infrequent tapping, or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired health.  A 100 
percent rating is appropriate where the cirrhosis is 
pronounced with aggravation of the symptoms for moderate and 
severe, necessitating frequent tapping.  38 C.F.R. § 4.114, 
Diagnostic Code 7312.

The medical evidence pertaining to the veteran's service-
connected hepatitis has been discussed in detail above.  The 
only evidence of cirrhosis of the liver refers to "early 
cirrhosis".  The record contains no evidence of severe 
cirrhosis with ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health.  Accordingly, an evaluation in 
excess of 50 percent is not warranted under Diagnostic Code 
7312.  

For the above reasons, the Board chooses to evaluate the 
veteran's service-connected Hepatitis C under Diagnostic Code 
7345, not Diagnostic Code 7312.

iv.  Extraschedular rating

The Board notes that the RO, in a September 1998 Supplemental 
Statement of the Case concluded that an extraschedular 
evaluation was not warranted for the veteran's Hepatitis C.  
The Board will, accordingly, also consider the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1999).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence reflects that the veteran has not worked since 
approximately 1993.  The Board notes that in an April 1996 
rating action the RO granted entitlement to individual 
unemployability indicating that the veteran's service-
connected PTSD and back disabilities rendered him 
unemployable.  Service connection for Hepatitis C had not yet 
been granted at that time.  There is no indication in the 
record at that time or subsequently that the veteran was 
unable to obtain and maintain gainful employment solely or 
primarily as a result of Hepatitis C.  

The preponderance of evidence thus does not show that the 
veteran's service-connected Hepatitis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under  38 C.F.R. 3.321(b)(1).  The 
evidence fails to show that his service-connected Hepatitis C 
has produced marked interference with this employment.  The 
record also does not demonstrate that he has required 
frequent periods of hospitalization for treatment of 
Hepatitis C.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.

Additional Matters

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

The veteran appealed the RO's initial rating action of July 
1998 rating action in which the Department of Veterans 
Affairs Regional Office (RO) granted entitlement to service 
connection for Hepatitis C for which a 30 percent evaluation 
was assigned effective from September 26, 1996, the date of 
his claim to reopen.  Inasmuch as a 60 percent evaluation has 
been granted herein, the Board will undertake an evaluation 
of the evidence discussed above in order to determine whether 
it allows for the assignment of a 60 percent disability 
rating effective at any time from September 26, 1996 until 
the date of the increase granted in this decision.  

In this regard, the Board notes that the clinical evidence 
documents the veteran's complaints of malaise and fatigue 
associated with Hepatitis C in March 1995.  In a March 1995 
record, reference was also made to a liver biopsy test which 
showed mild inflammation and early fibrosis.  Upon VA 
examination conducted in January 1996, the examiner indicated 
that the veteran had significant depressive symptoms related 
in part to his physical problems including his back and a 
diagnosis of Hepatitis C.  This evidence suggests that the 
criteria for a 60 percent evaluation were met at least as of 
September 1996, as the clinical symptomatology shown prior to 
that time was indicative of moderate liver damage, fatigue, 
and mental depression associated with Hepatitis C.  In light 
of this evidence, the Board believes that a 60 percent 
evaluation is warranted effective from September 26, 1996.

2.  Entitlement to an effective date prior to September 26, 
1996 for the grant of entitlement to service connection for 
Hepatitis C, to include the issue of whether clear and 
unmistakable error was shown in an October 1991 rating action 
in which entitlement to service connection for Hepatitis C 
was denied.

The veteran is disputing the effective date assigned for 
service connection for Hepatitis C, September 26, 1996.  In 
that connection, the Board has carefully examined the record 
in order to determine whether a claim of clear and 
unmistakable error (CUE) has been raised.  See 38 C.F.R. 
§ 3.105(a); Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992).  In this regard, a review of the record reflects that 
the veteran's representative has argued that the veteran had 
in-service evidence of Hepatitis C which was not clinically 
diagnosed as such and that therefore the original rating 
decision of July 1991 denying the claim of entitlement to 
service connection for Hepatitis C was in error.  
Accordingly, the Board will address the effective date issue 
as including the CUE claim.

Relevant law and regulations

i.  Effective dates

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.  The Court has 
held that a report of examination or hospitalization may be 
accepted as an informal claim for benefits, but only after 
there has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 
35-6 (1993); 38 C.F.R. § 3.157 (1999).

ii.  CUE

The veteran did not appeal the July 1991 rating action at 
issue in which the claim of entitlement to service connection 
for Hepatitis C was initially denied, and that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  Final decisions may, 
however, be reversed or amended where evidence establishes 
that clear and unmistakable error existed.  38 C.F.R. 
§ 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)].

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Analysis

i.  Effective date

Review of the record demonstrates that the veteran has 
submitted a well-grounded claim with respect to an effective 
date earlier than September 26, 1966, for the grant of 
service connection for Type C hepatitis, that is, the veteran 
has presented a claim which is plausible. 38 U.S.C.A. § 
5107(a).  VA therefore has a duty to assist the veteran in 
the development of facts pertinent to his claim. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990).  
Upon review of the entire record, the Board concludes that 
the evidence currently of record provides a sufficient basis 
upon which to address the merits of the veteran's claim and 
that he has been adequately assisted in the development of 
his case.

The veteran's initial claim of entitlement to service 
connection for Hepatitis C filed in July 1991 was denied in 
October 1991.  The veteran was notified of that decision in 
November 1991 and failed to file a timely appeal.  The 
veteran filed to reopen the claim of entitlement to service 
connection for a liver disorder/hepatitis in June 1995.  In 
correspondence from the RO dated in July 1995, the veteran 
was notified that the claim of entitlement to service 
connection for hepatitis had previously been denied in 
October 1991 and noted that the decision was not appealed.  
The veteran was advised that new and material evidence would 
be required to reopen his claim.  Thereafter, the veteran's 
reopened claim for service connection was received at the RO 
on September 26, 1996.  By rating action of July 1998, the RO 
granted entitlement to service connection for chronic 
Hepatitis C for which a 30 percent evaluation was assigned 
effective from September 26, 1996.

Service connection for Hepatitis C was eventually granted 
based on the submission of new and material evidence.  Thus, 
the veteran's case is governed by criteria pertinent to 
effective dates for reopened claims.  Under such criteria, 
the effective date of an award of disability compensation 
based on a claim reopened after final disallowance shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
The effective date of an award based on a claim reopened 
after final adjudication shall not be earlier than the date 
of receipt of application therefor.  38 C.F.R. § 3.400(q), 
(r).

Since a formal claim to reopen the issue of entitlement to 
service connection for Hepatitis C was not received prior to 
September 26, 1996, generally, the earliest possible 
effective date assignable under the provisions of 38 C.F.R. 
§§ 3.155 and 3.157, governing informal claims, is September 
26, 1995, one year prior to the filing of the formal claim to 
reopen.

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C. § 5110; 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (1995).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Accordingly, the Board will determine 
whether an informal application to reopen the claim of 
entitlement to service connection for a psychiatric 
disability was filed prior to September 26, 1996. 

The Board has considered whether the submission of VA and 
private medical records in June 1996, some of which pertained 
to Hepatitis C, may be considered an informal claim.  Under 
38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  

The Board is unable to conclude that an intent to apply for 
one or more benefits under the laws administered by VA is 
demonstrated by the submission of private and VA medical 
records in June 1996 and therefore finds that this evidence 
does not meet the regulatory requirements of an informal 
claim as contemplated under 38 C.F.R. § 3.155.  There is 
nothing in those records which suggests that a claim of 
entitlement to service connection for Hepatitis C was sought 
by the veteran.  Dunson v. Brown, 4 Vet. App. 327, 329-330 
(1993).  The Court has held that the mere presence of a 
disability does not establish an intent on the part of the 
veteran to seek service connection for that condition.  See, 
e.g. KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1995); cf. 38 C.F.R. § 3.157(b).  
Moreover, in Brannon v. West, 12. Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  The 
Court has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  A claim of entitlement to service 
connection for Hepatitis C was not expressly or impliedly 
raised in the medical records provided in June 1996.

On May 9, 1996, the veteran's representative filed a claim of 
entitlement to service connection for hypertension secondary 
to PTSD.  However, there was no mention of Hepatitis C at 
that time.

The veteran contended at the September 1999 hearing that a VA 
medical statement dated on September 11, 1992 should afford a 
basis for an effective date prior to September 26, 1996.  The 
record does contain a VA medical opinion dated on September 
11, 1997, wherein a doctor stated that based on a review of 
the veterans service medical records, he may have acquired 
the Hepatitis C virus during his combat duty service.  The 
doctor identified medical evidence and several risk factors 
supporting that opinion.  It appears that the veteran is 
referring to this evidence as the September 1992 evidence, 
inasmuch as the record contains no medical opinion dated in 
1992 or other medical opinion dated on September 11th.  
However, clearly this evidence was dated in September 1997 as 
opposed to September 1992, inasmuch as reference is made 
therein to a 1994 liver biopsy findings.  Accordingly, that 
evidence, which post dates September 1996, provides no basis 
for the assignment of an effective date prior to September 
26, 1996.

After having carefully reviewed the evidence in this case, 
including the procedural history, the Board has concluded 
that the RO assigned the earliest effective date possible, 
the date of a formal claim to reopen, September 26, 1996.  
The Board finds no basis under the applicable regulations 
upon which to predicate a grant of the benefit sought on 
appeal regarding an earlier effective date for service 
connection for Type C hepatitis.  38 C.F.R. § 
3.400(q)(1)(ii), (r).  Accordingly, an effective date prior 
to September 26, 1996 for the grant of entitlement to service 
connection for Hepatitis C is denied.

ii.  CUE

The veteran contends that clear and unmistakable error was 
shown because the service medical records allegedly reflect 
that symptoms of Hepatitis C were present in service, but 
that Hepatitis C was not diagnosed at that time, which he 
alleges may have been due to lack of medical progress at that 
point.  In the hearing testimony, the veteran's 
representative explained that improved and more reliable 
testing for Hepatitis C was developed in 1992.  

The veteran's assertion of what he calls a misdiagnosis of 
his disability by service department medical personnel is not 
an assertion of CUE on the part of VA rating personnel in the 
adjudication of his claim.  It is essentially an assertion 
that a service department physician did something wrong 
during service.  Medical personnel, whether they work for VA 
or the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992).  Moreover, an alteration in the diagnosis of a 
disability cannot give rise to clear and unmistakable error.  
See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) (where new 
evidence resulting in a diagnosis of chronic mononucleosis 
was unavailable at the time of an initial application for 
benefits, Board's decision that there was no clear and 
unmistakable error in the original adjudication was not 
arbitrary, capricious or an abuse of discretion).  

Furthermore, in order to determine whether the October 1991 
rating decision contained clear and unmistakable error, a 
review the law and evidence which was before the rating board 
"at that time" must be undertaken.  38 C.F.R. § 3.104(a) 
(1998).  In other words, the Board cannot apply the benefit 
of hindsight to its evaluation of the rating board's actions 
in 1991 in determining whether clear and unmistakable error 
existed.  Accordingly, the fact that improved screening for 
Hepatitis C was developed in 1992 is immaterial with respect 
to an allegation of CUE in a 1991 rating action.  

The veteran has not alleged, nor does the evidence reflect, 
that either the correct facts as they were known in October 
1991 were not before the RO, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Instead, he has in effect expressed disagreement as 
to how the facts were weighed or evaluated.  However, such 
disagreement in and of itself does not constitute a valid 
claim of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Although the veteran 
disagrees with the conclusion reached by the RO in the 
October 1991, it is clearly established that an asserted 
failure to evaluate and interpret the evidence correctly is 
not clear and unmistakable error.  See Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Accordingly, a valid claim of CUE has not 
been raised.  

3.  Entitlement to an effective date prior to April 3, 1974 
for the grant of entitlement to service connection for a 
disability of the lumbar spine.

Factual Background

The service medical records included numerous entries 
reflecting that the veteran was treated for low back problems 
in service and that the findings included a congenital back 
abnormality.  Upon separation examination conducted in 
February 1970, clinical evaluation of the spine was normal.  

The veteran filed his initial claim of entitlement to service 
connection for a back disability upon his discharge from 
military service in April 1970.  

The record reflects that the RO determined that the service 
medical records were inadequate for rating purposes and that 
a VA examination was scheduled for the veteran in December 
1970.  In January 1971, the RO informed the veteran of the 
denial of his claim because he failed to report for the 
scheduled examination.  

On April 3, 1974, the veteran filed a claim of entitlement to 
service connection for a low back disability.  A VA 
examination was conducted in July 1974 at which time a 
diagnosis of lumbo-sacral strain with pain into both lower 
extremities was made.  By rating action of August 1974, the 
RO granted service connection for radiculopathy of the left 
and right lumbosacral plexus for which a 20 percent 
evaluation was assigned effective from April 3, 1974.  That 
rating action was not appealed.

The veteran filed a claim for an increased evaluation for his 
back disability in February 1994 and a VA examination was 
conducted in July 1994.  In a September 1994 rating action, 
the RO granted a 40 percent evaluation effective from 
February 1994.  

In December 1998, the veteran raised the issued of 
entitlement to an effective date prior to 1974 for his 
service connected back condition, contending that the 
effective date should have been assigned as of the date of 
his separation from service.

In February 1999, the RO denied the assignment of an 
effective date prior to April 3, 1974 for the grant of 
entitlement to service connection for a low back disability.

In his July 1999 substantive appeal, the veteran indicated 
that he had never received notice of the VA examination 
scheduled in 1970, and also mentioned that he was suffering 
from PTSD at that time. 

The veteran presented testimony at a video conference hearing 
held before a member of the Board in September 1999 
pertaining to the issue of entitlement to an effective date 
prior to April 1974 for the grant of entitlement to service 
connection for a low back disability.  The veteran testified 
that he believed that an earlier effective date was warranted 
because he filed a claim for a back disability in 1970.  He 
indicated that notification of a VA examination which was 
scheduled shortly after service never reached him and was 
apparently sent to his mother.  

Analysis

i.  Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may not be granted for congenital or 
developmental abnormalities.  38 C.F.R. §§ 3.303(c), 4.9 
(1997).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein. 

ii.  Earlier effective dates

VA regulations specify that the date of entitlement to an 
award of service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2) (1971) (1974) (1999).  With respect to reopened 
claims, the effective date is the date of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r) (1971) (1974) (1999).

When a veteran without adequate reason fails to report for a 
VA examination requested for pension or compensation 
purposes, the awards to the veteran and any dependents will 
be discontinued, effective the date of the last payment.  
38 C.F.R. § 3.655(a) (1971).  If the claim was abandoned and 
the veteran subsequently states that he is willing to report 
for examination, benefits may be paid from the date of 
receipt of the new claim if he reports for such examination 
within one year from the date of the notice to report.  
38 C.F.R. § 3.655(f) (1971).

Analysis

The veteran filed an original claim of entitlement to service 
connection for a low back disability in April 1970, which was 
denied in January 1971 because he failed to report for a 
scheduled VA examination.  In January 1971, the veteran was 
notified of the denial of the claim due to the failure to 
appear for the scheduled VA examination.  Although the 
veteran had a year to appeal that determination and/or to 
explain his failure to report for the VA examination, he took 
no action in either regard.  Accordingly, the January 1971 
denial of the claim became final.  The veteran then filed to 
reopen his claim of entitlement to service connection for a 
disability of the low back on April 3, 1974.  Subsequently, 
by rating action of August 1994, the RO granted the claim and 
assigned a 20 percent evaluation effective from April 3, 
1974. 

The veteran argues the effective date assigned for the grant 
of entitlement to service connection for a disability of the 
low back should be the day after the left military service, 
based on the filing of his original claim.  

The evidence reflects that following the initial claim the 
veteran was requested to appear for a VA examination in 
December 1970.  He failed to appear for that examination or 
to provide any explanation whatsoever for a failure to appear 
until more than 25 years after the fact at which time he 
indicated that he never received notice of that examination.  
The record does not reflect that notification of that 
examination was sent to an improper address as it was not 
returned to VA.

To resolve this situation the administrative presumption of 
regularity comes into play.  "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926). While the Ashley case dealt with 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  The Court specifically held that a 
statement such as the one of this veteran, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.  The veteran's contention that he did not receive 
notice of the scheduled examination, standing alone, is 
insufficient evidence to rebut the presumption of regularity, 
i.e. that the notice was mailed to the correct address.  

Somewhat inconsistently, the veteran has alluded to his 
service-connected psychiatric disability and has intimated 
that this may have been responsible for his failure to report 
for the scheduled VA examination.  Even if this contention is 
based in fact (and the record does not indicate that the 
veteran experienced disabling psychiatric problems until many 
years after service), it avails the veteran nothing.  
Disability, even service-connected disability, is not an 
excuse for failure to cooperate with VA.  Cf. Corry v. 
Derwinski, 3 Vet. App. 231, 235 (1992).

The law does not provide a basis for the assignment of an 
effective date prior to April 3, 1974 in this instance.  
Under the applicable provisions of 38 C.F.R. § 3.655(f) 
(1971), the veteran's April 1970 claim appeared to be and was 
considered by the RO to be abandoned.  Under that regulation, 
benefits may be paid from the date of receipt of the new 
claim if the veteran reports for a VA examination within one 
year from the date of the notice to report.  In this case, 
the veteran did not report for the December 1970 VA 
examination, did not contact the VA again regarding his back 
disability until 1974, and hence there was no further VA 
examination scheduled for him within the year following the 
December 1970 VA examination.   

Under the provisions of 38 C.F.R. § 3.400(r) (1974), an 
effective date of April 3, 1974, the date of the reopened 
claim, was properly assigned. Under the applicable provisions 
of 38 C.F.R. § 3.400(r) (1971) (1974) (1999) with respect to 
reopened claims, the effective date is the date of the claim 
or the date entitlement arose, whichever is later.  The Board 
notes that the effective date to be assigned where there has 
been a final disallowance followed by a reopened claim with 
new and material evidence will be the date of the new claim 
or the date entitlement arose, whichever is later.  See 
Lapier v. Brown, 5 Vet. App. 215 (1993).  The RO assigned the 
earliest effective date possible, the date of the filing of a 
claim to reopen the service connection claim, April 3, 1974.  

The Bord also notes that the record does not reflect that any 
formal or informal claim meeting the requirements of 
38 C.F.R. § 3.155 or 3.157 was filed at any time between 
April 1970 and April 1974.

Accordingly, under the applicable regulations April 3, 1974, 
the date of receipt of the claim to reopen, is the properly 
assigned effective for the grant of entitlement to service 
connection for a low back disability.  Therefore, the claim 
of entitlement to an effective date prior to April 3, 1974 
for the grant of entitlement to service connection for a low 
back disability is denied.


ORDER

A 60 percent evaluation for Hepatitis C is granted effective 
from September 26, 1996, subject to the governing regulations 
applicable to the payment of monetary benefits.

An effective date prior to September 26, 1996 for the grant 
of service connection for Hepatitis C is denied.

An effective date prior to April 3, 1974 for the grant of 
entitlement to service connection for a low back disability 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

